Citation Nr: 1647539	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral knee and lumbar spine disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989 and from September 1991 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which denied service connection for a left hip disorder.  The Veteran timely appealed that decision. 

In April 2014, the Board remanded the appeal for further development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board to obtain a VA medical opinion regarding the Veteran's left hip disorder. 

A VA opinion was obtained in May 2014, which stated that the Veteran's left hip disorder was not caused by or made worse by his service-connected bilateral knee and lumbar spine disabilities; the examiner stated that despite numerous visits to orthopedics over the years, the Veteran never complained of chronic hip pain.  Additionally, she noted repeated VA examinations showed normal range of motion of his left hip, the 2010 VA examination showed a normal gait, and there was no evidence that the Veteran's service-connected bilateral knee or lumbar spine disabilities caused a chronic gait abnormality that would have strained his hip.  

However, VA treatment records showed the Veteran first complained of left hip pain in June 2008, and private treatment records from Dr. L.W. showed the Veteran continued to complain of left hip pain in March and April 2009.  Further, VA psychiatric treatment records showed the Veteran reported chronic pain in his hip on numerous occasions throughout 2010.  Moreover, the Veteran underwent a VA examination for his left hip disorder in December 2015.  The December 2015 VA examiner noted the Veteran's range of motion of his left hip was abnormal, and that his left hip pain was worse with prolonged walking or sitting.  Despite these findings, the examiner did not give an opinion regarding the Veteran's left hip disorder, or explain if the May 2014 VA medical opinion was still valid.  Lastly, subsequent VA treatment records showed the Veteran had an antalgic gait in December 2015 and throughout 2016.  

Consequently, in light of the above deficiencies, the Board finds that the May 2014 VA medical opinion and the December 2015 VA examination are inadequate.  A remand is therefore necessary in order to obtain a new VA examination and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Albuquerque VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2. 
Ask the Veteran to identify any private treatment that he may have had for his left hip disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran for a VA examination in order to determine whether the Veteran's left hip disorder is a result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should opine whether the Veteran's left hip disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should also opine whether the Veteran's left hip disorder is at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected bilateral knee and lumbar spine disabilities.

If aggravation of the Veteran's left hip disorder by the bilateral knee or lumbar spine disabilities is found, the examiner must attempt to establish a baseline level of severity of his left hip disorder prior to aggravation by the service-connected disability.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a left hip disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

